Psr Curiam.
The reason stated by Judge Charles D. Harris in his memorandum opinion dismissing the applicant’s petition for relief under the Post Conviction Procedure Act were correct, are adopted by us, and we find no grounds justifying granting leave to appeal.
In his application for leave to appeal to this court the applicant makes two contentions which were not presented below in his original petition: 1, that he was entitled to be present at the hearing on his application, and 2, that he should be granted a reduction of sentence.
With respect to his first contention, this court has repeatedly held that the applicant’s presence at the post conviction hearing was discretionary with the trial court, Code (1961 Cum. Supp.), Article 27, § 645G. Wilson v. Warden, 225 Md. 632; Cheeseboro v. Warden, 224 Md. 660; Henson v. Warden, 223 Md. 674.
As to his second contention, the request for a reduction of sentence was a matter which should have been seasonably addressed to the trial court. Fisher v. Warden, 225 Md. 642.

Application denied.